Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Daniel John Klier, who has been disciplined in the State of California, is suspended from the practice of law in Illinois for four years, with the suspension stayed subject to 30 months’ actual suspension, effective December 8, 1999, and until respondent is readmitted to the practice of law in California; respondent is then placed on probation, subject to the conditions imposed by the Supreme Court of California, until the California probation has been completed. Respondent Daniel John Klier shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.